Citation Nr: 1436396	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  Throughout the entire claim period, the Veteran's psychiatric disability has been manifested by flashbacks, depression, sleep impairment, intrusive thoughts, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.

2.  There has been no evidence of obsessional rituals; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; illogical, obscure, or irrelevant speech; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.13, 4.130, DC 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claim for increased initial ratings for his service-connected PTSD is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the April 2011 rating decision, the RO issued a letter dated in November 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  In the April 2011 rating action, the RO granted service connection for PTSD and a 30 percent disabling was assigned.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), VA treatment records, and secured a VA examination in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. §3.159(c)(1)-(3).

A VA examination was obtained in January 2011 with respect to the pending claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 30 percent evaluation for his PTSD from August 17, 2010, the date of his PTSD claim.  As discussed below, the Board concludes that a 50 percent disability evaluation is warranted for the entire claim period.  Thus, a staged rating is not appropriate for the Veteran's service-connected PTSD.

The Veteran's psychiatric disability has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under these criteria, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned a GAF score of 55 as determined by VA mental health treatment providers and the January 2011 VA examiner.  This score is indicative of moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his PTSD.  After having reviewed the record, and for reasons explained below, the Board concludes that a 50 percent disability rating, but no higher, is warranted under the schedular criteria for entire claim period.

VA treatment records dated in June 2010 document the Veteran's report of severe flashbacks and nightmares followed by migraines.  The treatment provider noted that the Veteran's demeanor was very emotional; he displayed a sad mood and affect, and his thought process was somewhat disorganized.  The Veteran also displayed pressured speech.  He reported that he was enjoying his work as a housepainter.  The treatment provider diagnosed him with PTSD with depression and assigned a GAF of 55.  In September 2010, the Veteran's VA mental health treatment provider noted that the Veteran's depression symptoms had increased.  His affect was tearful at times and his speech had a sad tone.  The treatment provider noted that the Veteran had a history of hypomanic/manic symptoms.  Irritability, low energy, decreased sleep, and nightmares were also noted in a December 2010 clinical record.

The Veteran was afforded a VA psychological examination in January 2011, at which time the examiner documented current symptoms of depression, sleep disruptions including nightmares, hypervigilance, increased irritability, avoidance, and flashbacks.  The examiner stated that the Veteran was well-oriented and his concentration and memory were normal.  The examiner indicated that the Veteran was able to maintain activities of daily living including personal hygiene.  His thought process, communication, and concentration were unimpaired.  He experienced considerable survivor's guilt.  The Veteran was had been married twice previously, with his first marriage lasting three years and his second marriage lasting one year.  He experienced significant trouble being close to women, although he felt able to relate to people in his professional role.  The Veteran worked as a nurse for twenty years, and then became a housepainter.  In that job, he did not have to deal with others and has less stress.  However, the Veteran was currently unemployed as a result of losing his driver's license following a motor vehicle accident.  The Veteran reported that he was suspected of being depressed following the accident, and apparently there was a question of whether the accident was a suicide attempt.  He reportedly did not meet the criteria for mandatory emergency in-patient psychiatric hospitalization.  It had taken eleven months to regain his driver's license.  He stated that he would now be able to return to house painting as he has regained his driver's license.

The January 2011 VA examiner indicated that the Veteran exhibited mild periodic fidgeting and a mildly restricted affect.  He experienced sleep impairment due in part to frequent nightmares, and had sweating and a flushed face.  He denied suicidal and homicidal ideation.  He did not display obsessional/ritualistic behavior.   He had good impulse control, with no episodes of violence.  He endorsed recurrent recollections of trauma and displays avoidance.  He experienced feelings of detachment or estrangement from others.  The examiner indicated that the Veteran's psychological disturbances caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  He concluded that the Veteran's psychological symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A GAF of 55 was assigned.  However, the examiner further opined that now that the Veteran is getting his driver's license back, he will be able to start working again and his GAF will "probably rise to 60 to 65."

In his October 2011 substantive appeal (VA Form 9), the Veteran endorsed regular panic attacks, long term memory problems, nightmares, and employment problems.  He stated that, with the exception of one friend, he had no social relationships.  He stated that his psychological problems cause difficulty in most aspects of his life.  See the VA Form 9 dated October 2011.

Based on a review of the evidence, the Board concludes that an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  Symptomatology indicating the level of impairment warranting the assignment of a 50 percent rating includes impairment of memory, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that a higher rating to 50 percent is warranted based on the Veteran's manifested symptomatology.  See 38 C.F.R. § 4.3 (2013).

The Board has considered the assignment of a rating in excess of 50 percent for the entire claim period.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  In this matter, the findings of the VA examination report and VA treatment records throughout the claim period are indicative of occupational and social impairment with reduced reliability and productivity.  The Veteran was shown to maintain some social relationships and exhibited an interest in activities outside of the home.

The Board recognizes that during the appeal period, the Veteran lost his driver's license as a result of a motor vehicle accident, after which he was apparently questioned as to whether the accident was a suicide attempt.  However, he maintains that the accident was not a suicide attempt and has repeatedly denied suicidal ideation.  To this end, the presence of certain psychological symptoms is not necessarily determinative; these symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Accordingly, the Board concludes that a 70 percent rating is not warranted under Diagnostic Code 9411 at any time during the claim period.

Additionally, total occupational and social impairment as a result of the Veteran's service-connected disability has not been shown.  The evidence has not demonstrated total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  As noted above, it is undisputed that the Veteran may have been accused of a suicide attempt in a motor vehicle accident.  See the VA examination report dated January 2011.  Nevertheless, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  Moreover, although the Veteran contends that he experiences long term memory problems, there is no evidence of memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Veteran was unemployed at the time of the January 2011 VA examination.  However, as he reported to the VA examiner, he intended to return to his work as a housepainter as soon as he was able to regain his driver's license.  See the VA examination report dated January 2011.   Critically, the evidence of record does not show that his psychiatric disability has caused total occupational impairment.  No medical professional has provided any opinion indicating that the Veteran's psychiatric disability has caused total occupational and social impairment.  Accordingly, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for either a 70 percent or a 100 percent rating.

In sum, during the entire claim period, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; irritability; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationship, i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's PTSD warrants a 50 percent rating, but no higher.

III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's psychiatric disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating criteria are designed to take into account certain degrees of occupational impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's psychological disability is expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual problems not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence as to his psychological symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, specifically as a result of his service-connected PTSD.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.


ORDER

An initial disability rating of 50 percent for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating for PTSD in excess of 50 percent at any point during the claim period is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


